Los lieclios están expresados en la opinión.
Rl Juez Asociado Sil Audrey,
emitió la opinión del tribunal.
*210La corte inferior estimó probado en este caso que la de-mandada American Railroad Company of Porto Rico ex-plota en esta isla una vía férrea; que cerca de la parada 4 en la calle de San Andrés del barrio de Puerta.de Tierra de esta ciudad existe un paso a nivel utilizado para el trán-sito público en el que la demandada lia colocado cadenas de hierro que al aproximarse alguna locomotora o tren se al-zan a un lado y otro de la vía por un guardabarrera nom-brado por ella para interceptar el cruce y evitar que diclio paso a nivel pueda ser utilizado para el tránsito mientras los trenes o locomotoras corran por allí; que en la mañana del día 8 de mayo de 1915, entre seis y seis y media de la misma, Pedro Puentes guiaba un carro tirado por tres mu-las de la propiedad del demandante Francisco Torres Pacheco, y en el momento en que siguiendo su camino habitual atravesaba dicho paso a nivel, sin que las cadenas estuvie-ran puestas y sin que el guardabarrera diera aviso o señal alguna, una de las locomotoras de la demandada marchando a velocidad regular arrolló y destrozó el carro del demandante, mató una de las muías, rompió tres patas a otra, teniendo que ser muerta en el acto, y dejó la tercera en estado inser-vible. Declara también que la demandada no está obligada por la ley a mantener y conservar cadenas en aquel sitio, pero que es un hecho cierto que las conservaba y mantenía y que en ese momento no estaban puestas, ni el guardaba-rrera se encontraba en su sitio, ni dió señal alguna de la apro-ximación de la locomotora por lo que estima que hubo ne-gligencia de parte de la demandada, que ésta fué la causa próxima del accidente porque el conductor del carro estaba, autorizado a presumir que la locomotora no había de cru-zar el paso a nivel mientras no se hubieren colocado las ca-denas, sin que el hecho de que algunos testigos de la deman-dada, contradichos por los del demandante declarasen que la locomotora dió las señales de reglamento y tocó la cam-pana para anunciar la llegada del tren, exima de responsa-*211bilidad a la compañía, ni excuse la negligencia del guarda-barrera al no colocar las cadenas, según costumbre, en los momentos en que la locomotora atravesaba el paso a nivel, por lo que condenó a la compañía demandada a pagar al de-mandante la cantidad de ochocientos sesenta pesos como in-demnización de perjuicios más las costas, desembolsos y ho-norarios de abogado, contra cuya sentencia interpuso la com-pañía el presente recurso de apelación.
El primer motivo de error que se alega por la apelante es el de haber admitido la corte que conoció del juicio como prueba documental del demandante la Gaceta Oficial de esta Isla correspondiente al quince de enero de 1887, a pesar de su objeción, dando efecto probatorio a sus disposiciones.
Con ese documento trataba de probar el demandante que la compañía tenía la obligación legal de colocar cadenas y guardabarrera en el sitio en que ocurrió el accidente, pero no tenemos que considerar ahora si era admisible o nó por-que la corte inferior no fundó su sentencia en ese hecho sino en el de que la compañía voluntariamente las mantenía y conservaba.
El segundo motivo del recurso se funda en que la corte inferior cometió error al resolver que la falta de cadenas y guardabarrera en el paso a nivel en cuestión éíi la madru-gada del día del accidente constituye negligencia por parte de la demandada, siendo tal negligencia inexcusable y la causa próxima y única del accidente.
En su apoyo alega en primer término que el hecho de que de la misma prueba del demandante aparezca que el servi-cio de guardabarrera en aquel sitio comenzaba a las seis y media de la mañana y que el accidente ocurrió antes, demues-tra que si la compañía lo estableció por su propia voluntad no puede exigírsele legalmente mayor cantidad de precau-ción estando en el conocimiento del ptiblico la circunstancia de la hora en que el servicio comenzaba.
La corte inferior no hizo declaración alguna respecto a *212este hecho, pero como declaró que era costumbre poner las cadenas al paso de los trenes y las locomotoras, debemos de-ducir de aquí que no estimó probado lo que un testigo del demandante declaró respecto a que él sabía por el propio guardabarrera que su servicio no empezaba hasta las seis y media de la'mañana, ni olió valor a lo expuesto por el ma-quinista de dicha locomotora de que las cadenas se ponían a las seis y media de la mañana cuando era hora del tráfico, pues también declaró que no salió antes de la hora del trá-fico y que no podía decir en qué momento se colocaban las cadenas en la parada 4. Además el que tal hecho fuera sa-bido por una persona no es bastante para sostener que era de conocimiento público, tanto más cuanto que toda la otra prueba nada dice sobre esto extremo sino que en general se refiere al hecho de que se ponían las cadenas cuando pasa-ban los trenes y locomotoras, y no parece razonable que ese servicio comenzara a las seis y media de la mañana cuando pasaban diariamente por allí entre seis y seis y media las locomotoras que de los talleres vienen a San Juan a buscar el tren que parte poco después para la isla. Tampoco hizo prueba directa la demandada sobre ese extremo ni lo alegó en su contestación, por todas cuyas razones debemos descar-tar el hecho que ahora aduce la apelante.
(luando una empresa de ferrocarriles establece volunta-riamente un servicio de cadenas y de guardabarrera en una calle transitada por el público, como ocurre en este caso, tiene las mismas obligaciones respecto de él que si las hubiera colocado por obligación legal, debe atender y sostener dicho servicio con cuidado y prudencia ordinaria e incurre en ne-gligencia si su empleado no intercepta el paso con las cade-nas al aproximarse los trenes o locomotoras porque el pú-blico tiene derecho a confiar en un razonable cumplimiento de ese deber. State v. Boston & M. R. Co., 80 Me. 430, 15 Atl. 86. 33 Cyc. 496 y 497.
*213En el otro fundamento del recurso se sostiene que la corte cometió error al estimar que el no haberse detenido el conductor del carro para mirar y escuchar antes de cruzar la ría no constituye negligencia contributoria por parte del de-mandante, en grado suficiente para destruir su derecho a re-cobrar daños y perjuicios en este caso.
Aunque la apelante alegó en su contestación a la demanda que el accidente ocurrió única y exclusivamente por la culpa y negligencia del conductor del carro quien al cruzar el paso a nivel lo hizo de un modo temerario y sin ejercitar por su parte la precaución y el cuidado necesarios para evitarlo y que ésta fué la causa próxima del mismo, sin embargo, a pe-•sar de que a la compañía incumbía esta prueba, no encontra-mos en los autos evidencia alguna que sostenga esta defensa de negligencia contributoria de parte del conductor del carro, el juez no hizo declaración alguna en este particular, ni la apelante en su alegato nos ha señalado la prueba que a ella haga referencia, por lo que no cometió error el juez al esti-mar que la causa próxima fué la negligencia del guardaba-rrera empleado por la demandada al no colocar las cadenas cuando la locomotora se aproximaba, y se hace innecesario que consideremos si a pesar de no estar puestas las cadenas en aquel sitio al paso de la locomotora, como era costumbre de la compañía, tenía el conductor del carro el deber de mi-rar y oir antes de cruzar el paso a nivel.
La sentencia apelada debe ser confirmada.

Confirmada la senteticia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Hutchison.
El Juez Asociado Sr. del Toro no intervino en la reso-lución de este caso.